DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 12, 2022 has been entered.

Response to Amendment
Claim 2, 5-7, 14-16, 18-20 and 22 have been amended changing the scope and contents of the claim. 
Claim 23 has been newly added.
Claims 1, 3-4, 10, 13, and 17 have been cancelled. The limitations from cancelled claims 10, 13, and 17 have been incorporated into claim 7 and claim 22.
Applicant’s amendment filed January 12, 2022 overcomes the following objection/rejection(s) from the last Office Action of August 12, 2021:
Rejections to the claims under 35 USC § 102
Response to Arguments
Applicant's arguments filed January 12, 2022 have been fully considered but they are not persuasive.
Regarding claim 7 and 22, Applicant argues, “Carlbom does not provide any teaching of how segmentation should be performed in order to identify glands and then classify a gland based on the gland’s features, i.e., the content of the glands. (Remarks, 9).”
Examiner respectfully disagrees. Carlbom discloses, “Qualitative examples of the density maps confirm the quantitative findings and illustrate that the density maps will allow accurate segmentation of morphological features that determine the Gleason grade (abstract).” Further, morphological features are inherently part of the gland itself, and read as “features” of the gland, as recited in claim 7. Further, Carlbom discloses classifying the gland according to the Gleason grading system (abstract), which is based on morphological features of the gland, thus, Carlbom discloses classifying the gland based upon the features within the gland.  
Regarding claim 5, Applicant argues, “Carlbom similarly fails to render the method of claim 5, which depends on claim 7, obvious (Remarks, 10).”
Examiner respectfully disagrees. In combination with the previously cited portions of Carlbom, claim 5 as amended is read as features being related to a gland, can be any such of luminae, nuclear crowing, and roundness of glands/luminae. Further, Gleason grading is well known in the art, and is used to further understand the severity of prostate cancer, based upon the morphological features (abstract). The 
Applicant argues, “Harris does not resolve the deficiencies of Carlbom (Remarks, 11).
Examiner respectfully disagrees. As further cited below, the combination of Carlbom and Harris disclose each element of claim 7. Harris discloses a method of analyzing structures of interest within a tissue sample, using specific algorithms (abstract). In addition to the citations below, Figure 4a-c denotes the differences between the taken image and the processed images after the algorithms have ran, and formed the binary image (mask) for the structural components (white space, and nuclei). As seen in Table 1, there are a variety of structures of interest for various tissue types that can be identified by the varying filters. 
Applicant argues, “Applicant finds no apparent reason from the combination of Carlbom and Harris for one of ordinary skill in the art to modify the teachings of Harris to provide a method opposite to that which Harris teaches, wherein the stroma is first identified in order to then identify glands, even those without epithelium boundary, or the benefit of such a method in allowing glands of all grades to be identified (Remarks, 11).”
Examiner respectfully disagrees. Both Harris and Carlbom are directed toward identifying structures of interest within an imaged tissue. Carlbom does this explicitly for  (abstract). Harris performs analysis of the structures within the tissues for a variety of tissue and structure types (table 1) as well as performing this analysis for diagnosis and detection of disease (paragraph 0002, “Medical research and treatment require rapid and accurate identification of tissue types, tissue structures, tissue substructures, and cell types. The identification is used to understand the human genome, interaction between drugs and tissue, and treat disease”). Due to both Carlbom and Harris being directed at disease diagnosis and treatment, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to 

Claim Objections
Claim 22 objected to because of the following informalities:  
Claim 22, line 1, “Image capture and analysis apparatus” should read “An image capture and analysis apparatus”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5-9, 11-12, 14, 16, 20 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over CARLBOM, Ingrid B. et al., PICRO-SIRIUS-HTX STAIN FOR BLIND COLOR DECOMPOSITION OF HISTOPATHOLOGICAL PROSTATE TISSUE, Department for Information Technology, Centre for Image Analysis, Uppsala University, Department of Immunology, Genetics, and Pathology, Uppsala University, pp. 282-285 (2014) (hereinafter Carlbom), and further in view of US Publication No. 2006/0127880 to Harris et al. (hereinafter Harris).
Regarding independent claim 7,  Carlbom discloses a method for identifying and classifying glands in histological tissue image data (page 285, left column, “This gives Sir Htx an advantage over H&E for color decomposition, resulting in density maps that separate the constituent tissue types in a way that allows segmentation of features that are essential in Gleason grading.”) comprising a set of pixels (page 283, left column, “We scanned the sections using the Aperio ScanScope XT slide scanner (Aperio Technologies, Vista, CA) with a 20X objective, resulting in images of approximately 44K x 35K pixels.”), by segmentation of the histological tissue image data into glands (page 284, “from this representative sample that SirHtx has the potential to make segmentation of the glands and the epithelial nuclei and cytoplasm much more accurate;”), where said glands are surrounded by stromal tissue (page 284, “from this representative sample that SirHtx has the potential to make segmentation of the glands and the epithelial nuclei and cytoplasm much more accurate;” in order to segment glands from the rest of the image, it is inherent to utilize boundaries so one can determine the edges of the glands), said method comprising the steps of:
- capturing of histological tissue image data from a tissue sample that has been stained with at least one stain (Page 283, left column, “For this study we cut two adjacent sections from each of the three TMAs and stained one of the adjacent sections with H&E and the other with Sirius-hematoxylin (Sir-Htx)”), said stain being light absorbent (Figure 1 – one can differentiate between the structures within the image based on how the stain was absorbed), and said stain being absorbed primarily by the stroma (Page 282, right column, “Sir-H tx and Mallory's trichrome, outperformed the other stains for classification of nuclei, cytoplasm and stroma, the most important morphological components for Gleason grading;” Page 282, right column, “The BCD method applied to Sir-Htx stained tissue results in a stable decomposition that allows reliable segmentation of stroma, epithelial nuclei and cytoplasm.”););
-deriving at least one stromal density map (Page 283, right column, “We employ expectation maximization to find clusters in the projected data, one for each tissue type (in this case stroma and nuclei). From the means of these clusters we generate the reference color vectors that make up the columns of the mixing matrix. A linear decomposition finally produces the density maps.”), said stromal density map corresponding to the portion of the histological tissue image data that represents the stroma (Figure 3(b)), and said stromal density map being derived using a color decomposition method (Page 282, right column, “The BCD method applied to Sir-Htx stained tissue results in a stable decomposition that allows reliable segmentation of stroma, epithelial nuclei and cytoplasm.”)
-classifying an identified gland into a category wherein the classification of the gland into a category is based on said gland's associated features (page 285, left column, “This gives Sir Htx an advantage over H&E for color decomposition, resulting in density maps that separate the constituent tissue types in a way that allows segmentation of features that are essential in Gleason grading.”).
Carlbom fails to explicitly disclose as further recited, however Harris discloses 
-identifying a mask, said mask covering low-density non-stromal regions in said stromal density map (figure 4, low density can be included or excluded in masks as appropriate to the use case. Specifically, Fig 4B contains a white space mask, where white space would have low density), wherein identifying said mask utilizes morphological openings (paragraph 0255, step 4 “a morphological opening operation is performed”), and converting said mask into a binary mask by thresholding (paragraph 0347, “A binary structure mask is computed from the filter intermediate mask generated by the structure-identification algorithm(s) applied to the first pixel data set. The binary structure mask is a binary image where a pixel value is greater than Zero if a pixel lies within the structure of interest, and Zero otherwise.”), utilizing for said thresholding a difference in contrast between the stromal tissue and non-stromal tissue in said stromal density map (paragraph 0347, it is inherent and necessitated by binary masking, that the thresholding is based upon contrast of the structures in order to form a mask which separates pixels of the two categories);
-finding one seed for each disconnected or weakly connected region in said mask using morphological erosion (paragraph 0251-0252, “sequence of morphological operations is followed by a sequence of tests” … “This has the effect of connecting nuclei that are close together”), said seeds being contained in said regions (paragraph 0293, step 2), converting said seeds into binary seeds utilizing thresholding (paragraph 0255, “results in a binary mask where candidate gland areas are marked.”), and finding individual seeds by utilizing connected component labelling (paragraph 0254, “Small components are removed by connected component labeling”);
-growing the seeds until said seeds meet said mask (paragraph 0294, step 3, “Repeatedly perform a special seeded region growing operation”); and
-utilizing the boundaries of said grown seeds to identify the glands in the histological tissue image data (paragraph 0293-0295).
(abstract).
Regarding dependent claim 2, the rejection of claim 7 is incorporated herein. Additionally, Carlbom in the combination further discloses wherein the stromal density map is derived using a color decomposition method (Page 283, left column, “the blind color decomposition proceeds as in [9];” Page 283, right column, “We employ expectation maximization to find clusters in the projected data, one for each tissue type (in this case stroma and nuclei). From the means of these clusters we generate the reference color vectors that make up the columns of the mixing matrix. A linear decomposition finally produces the density maps.”).
Regarding dependent claim 5, the rejection of claim 7 is incorporated herein. Carlbom in the combination further discloses wherein the classification of a gland into categories is determined by features in said gland based on the Gleason grading system (See page 282, section 1: Introduction; also page 285, left column, “This gives Sir Htx an advantage over H&E for color decomposition, resulting in density maps that separate the constituent tissue types in a way that allows segmentation of features that are essential in Gleason grading.”).
Although not expressly discussed in Carlbom, the gland features include number of luminae, nuclear crowding, and roundness of the glands and their luminae as claimed are impliedly taught and suggested based on the discussion of the Gleason grading (abstract) which looks at a variety of morphological features (page 282, right column, first paragraph which suggests outperformance of Sir-Htx and Mallory’s trichome stains from other known stains for classification of nuclei, cytoplasm, and stroma) thus it would have been obvious to look at other specific features that can indicate abnormalities such as luminae, nuclear crowing, and roundness of glands and luminae.
Regarding dependent claim 6, the rejection of claim 7 is incorporated herein. Additionally, Carlbom discloses wherein the gland’s associated features include the content of said gland (Abstract, “Qualitative examples of the density maps confirm the quantitative findings and illustrate that the density maps will allow accurate segmentation of morphological features that determine the Gleason grade.”).
Regarding dependent claim 8, the rejection of claim 7 is incorporated herein. Additionally, Carlbom in the combination further discloses wherein the tissue sample has been stained with a second stain (page 283, left column, “stained… sections with… Sirius-hematoxylin”…“Sirius red stains collagen red and muscle yellow [11], and the hematoxylin stains nuclei and epithelium in different shades of blue.”), said second stain being light absorbent, and said second stain being absorbed primarily by the epithelium (page 283, left column, “Sirius red stains collagen red and muscle yellow [11], and the hematoxylin stains nuclei and epithelium in different shades of blue.”), wherein an epithelium density map is derived representing the epithelium in said histological tissue image data (Figure 3(c)), and wherein said epithelium density map is derived using a color decomposition method (Page 283, left column, “the blind color decomposition proceeds as in [9];” Page 283, right column, “We employ expectation maximization to find clusters in the projected data, one for each tissue type (in this case stroma and nuclei). From the means of these clusters we generate the reference color vectors that make up the columns of the mixing matrix. A linear decomposition finally produces the density maps.”).
Regarding dependent claim 9, the rejection of claim 8 is incorporated herein. Additionally, Carlbom in the combination further discloses wherein said color decomposition methods are blind (Page 283, left column, “the blind color decomposition proceeds as in [9]”).
Regarding dependent claim 11, the rejection of claim 8 is incorporated herein. Additionally, Harris in the combination further discloses wherein said mask covers low-density regions in a combination of the stromal density map and the epithelium density map two density maps (paragraph 0262, “the initial stroma mask is intersected with the complement of the white-space (the tissue mask). This removes the white-space and the interior of any missed glands.”).
Regarding dependent claim 12, the rejection of claim 11 is incorporated herein. Additionally, Harris in the combination further discloses wherein said combination is the result of a pixel-by-pixel subtraction of the epithelial density map from the stromal (paragraph 0262, “the initial stroma mask is intersected with the complement of the white-space (the tissue mask).” One method of intersecting masks could be performed by subtraction of each mask value).
Regarding dependent claim 14, the rejection of claim 7 is incorporated herein. Additionally, Harris in the combination further discloses wherein said morphological opening uses adaptive techniques (paragraph 0255-0256). 
Regarding dependent claim 16, the rejection of claim 7 is incorporated herein. Additionally, Harris in the combination further discloses wherein said thresholding for converting said mask into a binary mask employs gradient maximization thresholding (paragraph 0260, “If the ratios are both greater than their respective thresholds, the component is labeled a gland.”).
Regarding dependent claim 20, the rejection of claim 7 is incorporated herein. Additionally, Harris in the combination further discloses wherein said thresholding for converting said seeds into binary seeds employs gradient maximization thresholding (paragraph 0240, “a threshold is applied to segment the areas with higher density” paragraph 0254, “the resulting image is inverted”).
Regarding independent claim 22, Carlbom discloses an image capture and analysis apparatus (page 283, left column, “We scanned the sections using the Aperio ScanScope XT slide scanner”) comprising: 
microscope adapted to capture histological tissue image data from a tissue sample that has been stained with at least one stain (page 283, left column, “for this study we cut two adjacent sections from each of the three TMAs [tissue micro arrays] and stained one of the adjacent sections with H&E and the other with Sirius-hematoxylin”), the said stain or stains being light absorbent (section 1, Introduction); and
image processing modules adapted to perform the steps of: 
- capturing of histological tissue image data from a tissue sample that has been stained with at least one stain (Figure 1(a)), said histological tissue image data comprising a set of pixels (page 283, left column, “We scanned the sections using the Aperio ScanScope XT slide scanner (Aperio Technologies, Vista, CA) with a 20X objective, resulting in images of approximately 44K x 35K pixels.”), said stain being light absorbent (Page 283, left column, “For this study we cut two adjacent sections from each of the three TMAs and stained one of the adjacent sections with H&E and the other with Sirius-hematoxylin (Sir-Htx);” inherent to using the Sit-Htx as shown by Figures 3(a)-(c) that the stains absorb enough light to differentiate the structures), and said stain being absorbed primarily by the stroma (Page 282, right column, “Sir-H tx and Mallory's trichrome, outperformed the other stains for classification of nuclei, cytoplasm and stroma, the most important morphological components for Gleason grading.”);
- deriving at least one stromal density map (page 284, “Fig. 3 shows the qualitative differences between SirHtx and H&E in terms of the decomposition into the two density maps”, figure 3), said stromal density map corresponding to the portion of the histological tissue image data that represents the (figure 3(a), 3(b) and 3(c)), and wherein said stromal density map is derived using a color decomposition method (Page 283, left column, “the blind color decomposition proceeds as in [9];” Page 283, right column, “We employ expectation maximization to find clusters in the projected data, one for each tissue type (in this case stroma and nuclei). From the means of these clusters we generate the reference color vectors that make up the columns of the mixing matrix. A linear decomposition finally produces the density maps.”);
- classifying an identified gland into a category (page 285, left column, “This gives Sir Htx an advantage over H&E for color decomposition, resulting in density maps that separate the constituent tissue types in a way that allows segmentation of features that are essential in Gleason grading.”).
Carlbom fails to explicitly disclose as further recited, however Harris in the combination further discloses 
- identifying a mask, said mask covering non-stromal tissue (figure 4, low density can be included or excluded in masks as appropriate to the use case. Specifically Fig 4B contains a white space mask, where white space would have low density);
- finding one seed for each disconnected or weakly connected region in said mask, said seeds being contained in said regions (paragraph 0251-0252, “sequence of morphological operations is followed by a sequence of tests” … “This has the effect of connecting nuclei that are close together”);
(paragraph 0294, step 3, “Repeatedly perform a special seeded region growing operation”);
- utilizing the boundaries of said grown seeds to identify glands in the histological tissue image data (paragraph 0293-0295).
Regarding dependent claim 23, the rejection of claim 8 is incorporated herein. Additionally, Carlbom in the combination further discloses where the mask identification further comprises the step of removing non-glandular objects, said objects lacking epithelial content as determined by the epithelial density map (Figure 3c; page 283, left column, “Sirius red stains collagen red and muscle yellow [11], and the hematoxylin stains nuclei and epithelium in different shades of blue.” Emphasizing and separating a collection of cells in one color, shows which objects lack or contain the various compounds, thus which ones also lack the compounds).

Claim 15, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Carlbom further in view of Harris as applied to claims above, and further in view of Landstrom et al. (Anders Landström, Matthew J. Thurley, Adaptive morphology using tensor-based elliptical structuring elements, Pattern Recognition Letters, Volume 34, Issue 12, 2013, Pages 1416-1422,ISSN 0167-8655, https://doi.org/10.1016/j.patrec.2013.05.003)(hereinafter Landstrom)

However, Landstrom discloses wherein said adaptive techniques employ a tensor-based elliptical structuring element (page 2, section 1.3, “In this work, we define a framework for input-adaptive morphology, based on the Local Structure Tensor (LST), where adaptive elliptical structuring elements range from lines to disks depending on the local image structure”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Landstrom in order to result images that have enhancement of directional structures within data (conclusion).
Regarding dependent claim 18, the rejection of claim 7 is incorporated herein. Additionally, Landstrom in the combination further discloses the morphological erosion employs adaptive techniques (abstract, “We present a novel method for adaptive morphological filtering where the local structure tensor, a well-known method for estimation of structure within image data, is used to construct adaptive elliptical structuring elements which vary from pixel to pixel depending on the local image structure”).
Regarding dependent claim 19, the rejection of claim 18 is incorporated herein. Additionally, Landstrom in the combination further discloses wherein said adaptive techniques employ a tensor- based elliptical structuring element (section 1.3, “In this work, we define a framework for input-adaptive morphology, based on the Local Structure Tensor (LST), where adaptive elliptical structuring elements range from lines to disks depending on the local image structure”).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Carlbom in view of Harris as applied to claim 7 above, and further in view of U.S. Publication No. 2009/00161928 to Kahmene et al (hereinafter Kahmene).
Regarding dependent claim 21, the rejection of claim 7 is incorporated herein. Additionally, Carlbom and Harris in the combination fail to explicitly disclose where said region-growing employs watershed techniques. 
However, Khamene discloses where said region-growing employs watershed techniques (paragraph 0027, “According to an embodiment of the invention, a morphological watershed segmentation algorithm can be used for segmentation of the glands from the stained data set.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Khamene in order segment the glands from the rest of the structures within the image (paragraph 0027).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Y. Peng, Y. Jiang, L. Eisengart, M. A. Healy, F. H. Straus and X. J. Yang, "Segmentation of prostatic glands in histology images," 2011 IEEE International Symposium on Biomedical Imaging: From Nano to Macro, 2011, pp. 2091-2094, doi: 10.1109/ISBI.2011.5872824. discloses a method of segmenting prostate tissue that was stained with H&E

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Courtney J. Nelson whose telephone number is (571)272-3956.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/COURTNEY JOAN NELSON/Examiner, Art Unit 4173                                                                                                                                                                                                        

/VU LE/Supervisory Patent Examiner, Art Unit 2668